Title: To James Madison from Richard Shippey Hackley, 10 October 1808
From: Hackley, Richard Shippey
To: Madison, James



Sir
Consulate of the United States San Lucar de Barrd. 10th Octobr. 1808.

The detention of the Ship by which I have already had this pleasure permits me to hand you under  the last Madrid Gazette and at the same time to inform you that by the letters by the same mail, we are informed that the french army consisting of abt. 45000 Men occupy Burgos their line extending to Lagrona.  The Spanish troops under General Cuesta, Castaños, Blake, Palafox and others are collecting in force at Victoria and in its neighborhood.  Further accounts state that a Division of french troops of 15000 Men had again entered Bilbao but after possessing themselves of the valuables which remained after their former Entry, they had again evacuated that City at which period ’tis said Joseph Bonaparte had attempted to make his escape by water to Bayonna, but failing in this object he returned to headquarters at Burgos.  The Vocales of Leon proceeding to the Central Junta at Aranjuez have been taken by the french.  With high Respect and Esteem Sir Your most obed humb Servt

Richd. S. Hackley

